 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local 262, AFL-CIO and Dyad Construction, Inc. and Laborers'International Union of North America, Local942, AFL-CIO. Case 19-CD-361September 9, 1980DECISION AND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Dyad Construction, Inc.,herein called the Employer, alleging that UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 262, AFL-CIO, hereincalled Local 262, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring the Em-ployer to assign certain work to its members ratherthan to employees represented by Laborers' Inter-national Union of North America, Local 942,AFL-CIO, herein called Local 942.Pursuant to notice, a hearing was held beforeHearing Officer Barbara A. Laners on June 17,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. No briefs were filed by any of theparties.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a State of Washington corporation with itsprincipal place of business in Woodinville, Wash-ington, is engaged in the business of general con-tracting. During the past calendar year, a repre-sentative period, the Employer realized a grossrevenue in excess of $500,000 and performed serv-ices outside the State of Washington valued inexcess of $50,000.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II1. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local262 and Local 942 are labor organizations withinthe meaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeThe Employer contracted to install sewer linepipes for the city of Ketchikan, Alaska. The partiesstipulated that in late February or early March19801 Local 262 demanded that the Employerassign this work to employees whom it representsrather than to employees represented by Local 942.The Employer assigned the work to Local 942 onMarch 24, but on April 10 Local 262 reiterated itsrequest for the assignment and indicated that itwould picket the jobsite if such an assignment werenot made. On April 16, Local 262 began picketingthe jobsite, and the Employer filed the instantcharge alleging that Local 262 had violated Section8(b)(4)(D) of the Act. The picketing ceased onApril 18 pending resolution of this dispute.B. The Work in DisputeThe parties stipulated that the dispute concernsthe assignment of work tasks associated with thelaying of sewer line pipes for the city of Ketchikan,Alaska.C. Contentions of the PartiesThe Employer contended at the hearing that itswork assignment should be upheld, based uponconsiderations of skill, safety, area and industrialpractice, efficiency, economics, and its own prefer-ence and past practice. Local 942 did not make anappearance at the hearing and did not file a brief.At the hearing Local 262 contended that all ofthe relevant factors except employer preference in-dicate that the work should be awarded to employ-ees whom it represents. However, on July 3, Local262 notified the Board and all of the parties that itdisclaimed any interest in representing the employ-ees who are engaged in the disputed work. Local262 also indicated that it will not picket the Em-ployer concerning the work and requested that theproceedings be dismissed. None of the other partieshas filed any response to Local 262's disclaimer.D. Applicability of the StatuteSection 10(k) of the Act, which directs theBoard to hear and determine disputes out of which8(b)(4)(D) charges have arisen, limits the Board'sauthority in this respect to situations in which anI Unless otherwise specified, all dates herein refer to 1980.252 NLRB No. 1048 UNITED ASSOCIATION OF JOURNEYMEN, LOCAL 262employer's assignment of work is in dispute. TheBoard has held, with Supreme Court approval, thata jurisdictional dispute no longer exists where oneof the competing unions or parties effectively re-nounces its claim to the work.2In light of the fact2 N.LR.B. v. Plasterers Local Union No. 79 Operatrive PlasterersandCement Masons' Internationa! Association. AFL-CIO (Texas State Tile Terrazzo Co., et al.) 404 U.S. 116, 134 (1971); Local Union No. 215. Con-struction and General Laborers' Union, AFL-CIO (J. L Turner Co., Inc.),235 NLRB 754, 755-756 (1978); Newspaper Guild of New York Local 3.AFL-CIO. CLC (The New York Times Company). 218 NLRB 234 (1975);Local 56 Amalgamated Food and Allied Workers Union. affiliated withAmalgamated Meat Cutters and Butcher Workmen of North America,that Local 262 has unequivocally disclaimed inter-est in the disputed work, we find that there nolonger exists a jurisdictional dispute within themeaning of the Act. We shall therefore quash thenotice of hearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.AFL-CIO (The Great Atlantic Pacific Tea Company. Inc.), 207 NLRB1065 (1973).49